El Juez Asociado Sr. del Toro,
emitió la opinión del tribunal.
Josefa Bracero fue acusada de violar el artículo 287 del Código Penal. La denuncia le imputa la comisión del si-guiente hecho: En Mayaguez, en los meses de julio y agosto de 1918, “ilegal, maliciosa y voluntariamente tenía estable-cida una casa de lenocinio, en donde dicha acusada ejercía o practicaba con su cuerpo actos carnales de prostitución y las-civia. ’ ’
En la corte de diátrito, al leerse la denuncia a la acu-sada, ésta, por medio de su abogado, alegó que no aducía hechos suficientes para constituir materia delictiva.
La corte oyó los argumentos orales de los abogados de ambas partes y desestimó la excepción. Luego se celebró la vista y, oída la evidencia, la corte declaró culpable a la acu-sada del delito previsto en el artículo 287 del Código Penal, y la condenó a sufrir un año de cárcel. La acusada apeló, quedando en libertad bajo fianza.
La transcripción que se ha elevado a esta Corte Suprema no contiene la prueba practicada. Nuestra misión está limi-tada, pues, a considerar y a resolver si los hechos que se *126imputan a Josefa Bracero constituyen o no el delito especi-ficado en el artículo 287 del Código Penal.
Dicho precepto legal es como sigue:
“Artículo 287. — Toda persona que estableciere o tuviere estable-cida en Puerto Rico una casa de lenocinio, frecuentada para la pros-titución y lascivia, o que voluntariamente residiere en ella, será reo de misdemeanor.”
El texto inglés dice:

“Every person who keeps a house of ill fame in Porto Pico, resorted to for the purpose of prostitution, or lewdness, or who wilfully resides in such house, is guilty of a misdemeanor.”

De acuerdo con la ley, existen, pues, dos medios de co-meter el delito a que se refiere el artículo 287, a saber: 1°., estableciendo una casa de lenocinio, frecuentada para la pros-titución y lascivia, y 2°., residiendo voluntariamente en dicha casa.
¿Cuál de dichos dos medios se imputa a la acusada? Directamente se alega en la denuncia que “tenía establecida una casa^de lenocinio.” Pero la acusada sostiene que esto no es bastante, sino que debió consignarse en ■ la denuncia que dicha casa era “frecuentada para la prostitución y lascivia.”
¿Qué efecto pueden tener las últimas palabras de la de-nuncia, esto es, “en donde dicha acusada ejercía o practicaba con su cuerpo actos carnales de prostitución y lascivia? ¿Se imputa por ellas a la acusada la comisión del delito en la se-gunda de sus formas, esto es, la residencia voluntaria en una casa de lenocinio, frecuentada para la prostitución y lascivia, o puede considerarse que suplen la omisión de las palabras del estatuto “frecuentada para la prostitución y lascivia?”
Examinemos la jurisprudencia a los efectos de contestar debidamente las anteriores preguntas.
“Una casa de lenocinio (g house of ill fame) se define así: ‘una casa establecida para la conveniencia y refugio de personas que desean tener comercio sexual ilegal, y en la cual tal comercio se practica.’ United States v. Snow, 9 Pac. 501, 504, 4 Utah 280; Posnett v. Marble, *12720 Atl. 813, 816; 62 Vt. 481. 11 L. R. A. 162, 22 Am. St. Rep. 126." 4 Words & Phrases Judicially Defined, 3359.
“Una casa de lenocinio es un estorbo público (nuisance) según la .ley común, porque sostiene abierto un incentivo para la comisión de obeenidades que corrompen la moral pública. Las palabras ‘ill fame’ se usan para dar nombre y caracterizar la casa, y no se re-fieren a su reputación. Lo mismo en la ley común que en el len-guaje usual las palabras ‘home of ill fame’ significan una casa fre-cuentada o visitada para el propósito de la prostitución. State v. Plant, 32 Atl. 237, 67 Vt. 454, 48 Am. St. Rep. 821.” 4 Words & Phrases Judicially Defined, 3359.
EscricRe en su “Diccionario de Legislación” define “casa pública” como “la de mujeres de mal vivir,” y Race refe-' rencia a tur del, que quiere decir “la casa pública de mujeres mundanas que antiguamente Rabia en mucRas ciudades,” y entonces Race referencia a lenocinio, acerca del cual se ex-presa así:
“El infame comercio de prostitución de mujeres. La ley 1°., tít. 22, part 7ª., divide en cinco clases las personas que se dedican a este oficio: 1ª., de los bellacos que guardan las rameras públicas en el burdel, tomando parte de su ganancia; 2ª., de los que como cha-lanes, corredores o mediadores andan solicitando a las mujeres que están en sus propias habitaciones, para los hombres que les dan algún interés en premio de su vileza; 3ª., de los que tienen en su casa mozas que se prostituyen, con el objeto de percibir la ganancia que ellas hacen por este medio; 4ª., de los viles maridos que sirven de alcahuetes a sus mujeres; 5ª., de los que por algún lucro consienten en su casa la concurrencia de mujer casada u otra de buen lugar para hacer fornicio, sin ser sus medianeros ni sus cómplices. Todas estas personas se llaman lenones, rufianes o alcahuetes; pueden ser acu-sadas por cualquiera del pueblo, y probado el delito, incurren en las penas siguientes: el lenon o rufián de la 1ª. clase, será desterrado del pueblo con las rameras que guardaba; el de la 2ª., perderá la casa para el fisco y pagará diez libras de oro; el de la 3ª., ha casar y dotar la mujer, o haber la pena de muerte; y en ésta incurren también los de la 4ª. y 5ª.; bajo el concepto de que lo dicho tiene lugar igualmente respecto de las mujeres alcahuetes: ley 2ª., tít. 22, part. 7ª.
“Las leyes de la Recopilación, sin hacer clases ni diferencias de rufianes, las imponen por la primera vez que se les aprehenda, como *128tengan ya diez y siete años, las penas de vergüenza pública y diez años de galeras; por la segunda vez las de cien asotes y galeras per-petuas; por la tercera la de muerte de horca, habiendo de perder siempre las armas y ropas que llevaren consigo al tiempo de la apre-hensión, con .destino al juez y acusador por mitad; y cualquiera persona puede por su propia autoridad prender a los rufianes donde quiera que los halle, y presentarlos sin dilación a las justicias; bajo el concepto que por el delito de lenocinio quedan desaforados los militares, y su jurisdicción ha de proceder a la averiguación del delito, y probado que sea, declarará ser caso de desafuero, y entregará los reos con los autos a la justicia ordinaria: leyes 1ª., 2ª.; 4ª. y 5ª., íít. 27, y ley 2ª., tít. 14, lib. 12, Nov. Recop.
“Mas ni las penas de las Partidas, ni las de la Recopilación están ya en observancia; y el suplicio capital se conmutó por costumbre general de los tribunales con la pena de azotes, con la de sacar a los alcahuetes emplumados, o bien con una coraza en que se ven pin-tadas varias figuras alusivas a sus delitos, y con el destino de los hombres a presidio y de las mujeres a la galera; y a los maridos consentidores se les' emplumaba, se les ponía pendientes del cuello una sarta de astas de carnero, y luego se les enviaba a presidio. Pero habiendo caducado algunas de estas penas, no podían aplicarse otras que las de destierro, o presidio y galera. V. Burdel, Alcahuete, Mujer pública y Prostitución.
“Actualmente, se castiga el delito de lenocinio con las penas mar-cadas en el Código Penal, expuestas en el artículo de esta obra Corrupción de menores
A primera vista parece que siendo el significado de- una casa de lenocinio, a house of ill fame, tan bien conocido en Castellano y en inglés, las palabras “frecuentada para la prostitución y lascivia,” resorted to for the purpose - of prostitution, or lewd'itess,” eran innecesarias. Sin embargo, el legislador las empleó y ello revela su clara intención de de-finir él mismo el alcance del hecho que consideraba delictivo. No basta que la casa de lenocinio se establezca. Es necesario que actualmente sea frecuentada para la prostitución o las-civia. Siendo esto así, opinamos que la corte de distrito de-bió haber declarado con lugar la excepción de la acusada. Una denuncia en la cual no se exprese que la casa de leno-cinio establecida por el acusado, es frecuentada para la pros-*129titución o lascivia, es fatalmente defectuosa, porque no im-puta al acusado el lieclio delictivo en toda su extensión.
La circunstancia de alegarse en la denuncia que la acu-sada ejercía o practicaba en la casa'que tenía establecida,, con su cuerpo, actos carnales de prostitución y lascivia, no. es bastante. No imputa el delito en la segunda de sus for-mas, o sea la residencia voluntaria en una casa de lenocinio»-frecuentada para la prostitución y lascivia, Trecho general-mente cometido por esas desgraciadas mujeres desprovistas de todo pudor, sin energía para luchar dignamente en el mun-do, que no son sólo el objeto del vicio camal en sí, sino del comercio que con motivo de tal vicio realizan hombres o mujeres más indignos que ellas todavía. Además, aunque se pudiera concluir que implícitamente se alegaba la residencia voluntaria, siempre nos encontraríamos con que la casa de lenocinio a que se refiere la denuncia no está calificada de acuerdo con la ley.
Tampoco puede sostenerse que las últimas palabras com-plementan las primeras de modo que pueda concluirse qué se imputa a la acusada la comisión del delito en la primera de sus formas, pues se ha decidido que “para que el lugar cons-tituya una casa de lenocinio, debe ser frecuentada más de una vez para el propósito de la prostitución y lascivia por' otros que no sean el propietario, aunque no se necesita que sea usado habitualmente o por un período considerable de tiempo para tal propósito. Se ha decidido que un número, de actos ilícitos con el propietario no convertirá el lugar en una casa de lenocinio. ” 9 R. C. L. 219 y casos citados.
Por virtud de lo expuesto, debe revocarse la sentencia re-currida y absolverse a la acusada.

jRevocada la sentencia recurrida y absuelta la acusada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, Aldrey y Hutchison.